Judge Kobertson
delivered the opinion of the Court.
This was an action on the case, for an alleged fraud by Davis, in selling lots in Sheibyville to Bowland; in which Bowland recovered a judgment. Davis had made a deed to Bow land, in which he conveyed his own title, whatever it might be, for a consideration shewn to be inadequate; and the deed declares, that Davis is not to be responsible in any event for title.
It is proved, that Bowland lived in Sheibyville, and had a knowledge of the derivation of title by Davis; it is also proved, that Davis disclosed to him all the facts in relation to his title; and there is no evidence of either fraudulent representation or concealment.
It is therefore, our opinion, that the court ought to have granted a new trial.
Wherefore, the judgment is reversed, and the cause remanded, with instructions to award a new trial.